Citation Nr: 1643030	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  15-35 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.








ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In correspondence dated October 5, 2016, the Veteran indicated that he sought only a TDIU effective June 27, 2014, which has been granted herein.  Accordingly, as discussed below, the Board finds that this correspondence effectively withdraws the claim for an increased rating for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In correspondence dated October 5, 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of the claim for an increased rating for PTSD is requested.

2. The Veteran has service connection for PTSD, rated 70 percent disabling, and tuberculosis, left inguinal lymph gland, rated noncompensable.

3. The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim for an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for a TDIU have been met since June 27, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated October 5, 2016, the Veteran indicated that he sought only a TDIU effective June 27, 2014, which has been granted herein.  As such, the Board finds this correspondence effectively withdraws the claim for an increased rating for PTSD.  As there remain no allegations of errors of fact or law for appellate consideration on this matter, the Board does not have jurisdiction to review the claim and it is dismissed.



II. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Here, the Veteran has service connection for PTSD, rated 70 percent disabling, and tuberculosis, left inguinal lymph gland, rated noncompensable.  As such, he meets the schedular criteria for consideration of a TDIU.

Regarding the issue of whether the Veteran's service-connected disabilities, without consideration of any other disability, and in light of his level of education, special training, and previous work experience, render him unable to obtain and maintain substantially gainful employment, the Board finds in favor of the Veteran.  Here, the evidence includes an employability assessment dated February 2016.  The vocational consultant reviewed the Veteran's claims file and interviewed the Veteran and his niece.  She noted that the Veteran completed eighth grade and had difficulty in school.  His prior work experience included employment as a janitor, warehouse worker, scrap metal laborer, and press operator.  When he was employed, he struggled to interact with supervisors and coworkers.  He left work due to an injury to his hand but was unable to return to work due to anxiety and paranoia related to his PTSD.

After her review of the evidence, she found the Veteran has been unemployable since 1982 due to PTSD symptoms which cause him to be unable to work well with others, particularly supervisors.   She observed that he had angry outbursts and avoided others at work.  He also had urges to be violent which were difficult to control.  Based on his history and symptoms, she found the Veteran would be unable to perform unskilled, entry-level work because employers would not tolerate a worker engaging in arguments or having potentially violent outbursts on the job.  She stated that there are no unskilled jobs that can be performed in isolation, so he would be required to work in proximity to co-workers.  She also noted limitations with his ability to maintain attention and concentration.  Thus, she concluded that the Veteran would be unable to maintain substantially gainful employment, even at a sedentary level.  She found it more likely than not that the Veteran is unemployable due to his PTSD.

Based on the findings from the vocational consultant, the Board finds that the Veteran has been unable to obtain and maintain substantially gainful employment since June 27, 2014, the date the Veteran filed his claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal is granted.

ORDER

The claim for an increased rating for PTSD is dismissed.

TDIU is granted as of June 27, 2014.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


